DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellinger et al. (US 2016/0304684 A1 or WO 2015/082613 A1).
Note: all citations are directed to the equivalent US publication.
Regarding claims 1-3, 5-7, 10, 11, 15, 16, and 18-20, Ellinger et al. disclose: (1) a resin composition for a fiber-reinforced plastic (Abstract; paragraph 0007; see also Examples in Tables 4, 8, 12, 14 & 16), the resin composition comprising:
(A) a cyanate ester (Abstract; paragraphs 0009-0017; see also Examples in Tables 4, 8, 12, 14 & 16), 
(B) an epoxy resin (Abstract; paragraphs 0018-0023; see also Examples in Tables 4, 8, 12, 14 & 16), and 
(C) an aromatic amine-based curing agent that is liquid at 25°C (Abstract; Examples in Tables 4, 8, 12, 14 & 16: “DETDA80”; see also paragraphs 0091 & Formula (IIIa) in paragraph 0054), 
(5, 10 & 11) wherein the aromatic amine-based curing agent that is liquid at 25°C (C) is at least one compound selected from the group consisting of diaminodiphenylmethane, diaminodiethyldiphenylmethane, and diaminodiethyltoluene (Examples in Tables 4, 8, 12, 14 & 16: “DETDA80”; see also paragraphs 0091 & Formula (IIIa) in paragraph 0054);
(6, 15, 16 & 18) a cured product which is obtained by curing the resin composition (paragraphs 0096-0099, 0104-0107, 0120-0126, 0132-0135 & 0141-0143); and
(7, 19 & 20) a fiber-reinforced plastic which is obtained by curing a composition containing the resin composition and a reinforcing fiber (paragraphs 0096-0099, 0104-0107, 0120-0126, 0132-0135 & 0141-0143).
The exemplary embodiments of Ellinger et al. are formulated with a cyanate ester having 5-6 or 4-5 cyanate groups per molecule (see paragraphs 0016-0017, 0091 & 0100) as the lone cyanate ester component.  Accordingly, these embodiments fail to disclose:
(1) wherein an average number of cyanate groups in the cyanate ester (A) expressed as a formula (1) is less than 2.1:

    PNG
    media_image1.png
    62
    555
    media_image1.png
    Greyscale
 (in the formula (1), "n" represents the number of types of cyanate ester components contained in the cyanate ester (A), Ai represents the number of cyanate groups in an i-th cyanate ester component contained in the cyanate ester (A), and Xi represents the content ratio by mass of the i-th cyanate ester component in the cyanate ester (A));
(2) wherein the cyanate ester (A) 4Docket No. 8007-1426contains at least one compound and/or prepolymer selected from the group consisting of a compound represented by a general formula (3-1), a prepolymer of the compound represented by the general formula (3-1), and a compound represented by a general formula (3-2) (see claim for structure and variable details); and 
(3) wherein the compound represented by the general formula (3-1) above is a compound represented by a general formula (3-3):  5Docket No. 8007-1426 

    PNG
    media_image2.png
    166
    504
    media_image2.png
    Greyscale

(see claim for variable details).
However, the general teachings of Ellinger et al. do not require the exemplary multi-functional cyanate ester material.  Specifically, the general teachings of Ellinger et al. are open to the use of di-functional cyanate esters (see paragraphs 0010-0015), including those satisfying general formulas (3-1) and (3-3) (see paragraphs 0012-0015).  The use of these di-functional cyanate esters would have resulted in an average number of cyanate groups of less than 2.1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Ellinger et al. with the instantly claimed cyanate esters of formulas (3-1) and (3-3), satisfying an average number of cyanate groups of less than 2.1, because: (a) the exemplary embodiments of Ellinger et al. are formulated with a cyanate ester having 5-6 or 4-5 cyanate groups per molecule; (b) the general teachings of Ellinger et al. do not require the exemplary multi-functional cyanate ester material and are open to the use of di-functional cyanate esters, including those satisfying general formulas (3-1) and (3-3); and (c) the use of these di-functional cyanate esters would have resulted in an average number of cyanate groups of less than 2.1.
Lastly, the exemplary embodiments of Ellinger et al. are formulated with an epoxy resin having 2 epoxy groups per molecule (see paragraph 0092) as the lone epoxy resin component.  Accordingly, these embodiments fail to disclose:
(1) wherein an average number of epoxy groups in the epoxy resin (B) expressed as a formula (2) is 2.5 or greater:

    PNG
    media_image3.png
    62
    545
    media_image3.png
    Greyscale

(in the formula (2), "n" represents the number of types of epoxy resin components contained in the epoxy resin (B), Bk represents the number of epoxy groups in a k-th epoxy resin component contained in the epoxy resin (B), and Yk represents the content ratio by mass of the k-th epoxy resin component in the epoxy resin (B)).
However, the general teachings of Ellinger et al. do not require the exemplary di-functional epoxy resin material.  Specifically, the general teachings of Ellinger et al. are open to the use of poly-functional epoxy resins having 3-22 epoxy groups per molecule (see paragraphs 0022-0023), along with tri-functional epoxy resins, tetra-functional epoxy resins and mixtures thereof (see paragraph 0059).  The use of these poly-functional, tri-functional and/or tetra-functional epoxy resins would have resulted in an average number of epoxy groups of 2.5 or greater.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Ellinger et al. with epoxy resins satisfying an average number of epoxy groups of 2.5 or greater, because: (a) the exemplary embodiments of Ellinger et al. are formulated with an epoxy resin having 2 epoxy groups per molecule; (b) the general teachings of Ellinger et al. do not require the exemplary di-functional epoxy resin material and are open to the use of poly-functional epoxy resins having 3-22 epoxy groups per molecule, along with tri-functional epoxy resins, tetra-functional epoxy resins and mixtures thereof; and (c) the use of these poly-functional, tri-functional and/or tetra-functional epoxy resins would have resulted in an average number of epoxy groups of 2.5 or greater.
Regarding claims 4, 8, 9, 12-14, and 17, the teachings of Ellinger et al. are as set forth above and incorporated herein to obviously satisfy the dependent limitations of claims (12-14 & 17).  Ellinger et al. fail to explicitly disclose an embodiment: (4, 8, & 9) wherein the epoxy resin (B) contains at least one multifunctional epoxy resin selected from the group consisting of N,N-bis(2,3-epoxypropyl)-4-(2,3-epoxypropoxy)-2-6Docket No. 8007-1426methylaniline, N,N-bis(2,3-epoxypropyl)-4-(2,3-epoxypropoxy)aniline, and N,N,N',N'-tetra(2,3-epoxypropyl)-4,4'-diaminodiphenylmethane.  However, the general teachings of Ellinger et al. contemplate additional preferred epoxy resins, which include some of the claimed resins (see paragraph 0059: N,N,O-triglycidyl-4-aminophenol and N,N,N’,N’-tetraglycidyl-4,4’-methylenebisbenzenamine).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Ellinger et al. with the instantly claimed epoxy resin because: (a) the general teachings of Ellinger et al. contemplate additional preferred epoxy resins; and (b) the additional preferred epoxy resins of Ellinger et al. include some of the claimed resins (N,N,O-triglycidyl-4-aminophenol and N,N,N’,N’-tetraglycidyl-4,4’-methylenebisbenzenamine).

Claims 1-3, 5-7, 10, 11, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (WO 2017/038603 A1).
Note: equivalent US publication 2018/0251612 A1 has been relied upon as a translation document.  All citations are directed to the equivalent US publication.
Regarding claims 1-3, 5-7, 10, 11 15, 16, and 18-20, Fujita et al. disclose: (1) a resin composition for a fiber-reinforced plastic (claims 1-4 & 6-12), the resin composition comprising:
(A) a cyanate ester (claims 1 & 4-6: see “(B)”; see also “LECy” in paragraph 0078 and Table 1), 
(B) an epoxy resin (claims 1 & 3: see “(A)”), and 
(C) an aromatic amine-based curing agent that is liquid at 25°C (claims 1, 7 & 8: see “(C)”; see also “KAYAHARD AA” in paragraph 0078 and Table 1), 
wherein: an average number of cyanate groups in the cyanate ester (A) expressed as a formula (1) is less than 2.1 (claim 4: “Formula (2-1)” yields value of 2; claim 5: “Formula (2-3)” yields value of 2; see also “LECy” in paragraph 0078 and Table 1):

    PNG
    media_image1.png
    62
    555
    media_image1.png
    Greyscale
 (in the formula (1), "n" represents the number of types of cyanate ester components contained in the cyanate ester (A), Ai represents the number of cyanate groups in an i-th cyanate ester component contained in the cyanate ester (A), and Xi represents the content ratio by mass of the i-th cyanate ester component in the cyanate ester (A));
(2) wherein the cyanate ester (A) 4Docket No. 8007-1426contains at least one compound and/or prepolymer selected from the group consisting of a compound represented by a general formula (3-1), a prepolymer of the compound represented by the general formula (3-1), and a compound represented by a general formula (3-2) (see claim for structure and variable details) (claim 4: “Formula (2-1)” satisfies 3-1; claim 5: “Formula (2-3)” satisfies 3-1; see also “LECy” in paragraph 0078 and Table 1, which satisfies 3-1); 
(3) wherein the compound represented by the general formula (3-1) above is a compound represented by a general formula (3-3):  5Docket No. 8007-1426 

    PNG
    media_image2.png
    166
    504
    media_image2.png
    Greyscale

(see claim for variable details) (claim 5: “Formula (2-3)” satisfies 3-3; see also “LECy” in paragraph 0078 and Table 1, which satisfies 3-3);
(5, 10 & 11) wherein the aromatic amine-based curing agent that is liquid at 25°C (C) is at least one compound selected from the group consisting of diaminodiphenylmethane, diaminodiethyldiphenylmethane, and diaminodiethyltoluene (claim 7);
(6, 15, 16 & 18) a cured product which is obtained by curing the resin composition (claims 13-16); and
(7, 19 & 20) a fiber-reinforced plastic which is obtained by curing a composition containing the resin composition and a reinforcing fiber (claims 14-16).
The claimed composition and the exemplary embodiments of Fujita et al. require a di-functional epoxy resin.  Accordingly, these embodiments fail to disclose:
(1) wherein an average number of epoxy groups in the epoxy resin (B) expressed as a formula (2) is 2.5 or greater:

    PNG
    media_image3.png
    62
    545
    media_image3.png
    Greyscale

(in the formula (2), "n" represents the number of types of epoxy resin components contained in the epoxy resin (B), Bk represents the number of epoxy groups in a k-th epoxy resin component contained in the epoxy resin (B), and Yk represents the content ratio by mass of the k-th epoxy resin component in the epoxy resin (B)).
However, the general teachings of Fujita et al. contemplate the use of additional epoxy resins (see paragraphs 0039-0040).  These additional epoxy resins include triglycidyl isocyanurate (see paragraph 0040).  The use of triglycidyl isocyanurate, in an amount of 50 wt% or more of all epoxy resins present, would have resulted in an average number of epoxy groups of 2.5 or greater.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Fujita et al. with epoxy resins satisfying an average number of epoxy groups of 2.5 or greater, because: (a) the claimed composition and the exemplary embodiments of Fujita et al. require a di-functional epoxy resin; (b) the general teachings of Fujita et al. contemplate the use of additional epoxy resins, including triglycidyl isocyanurate; and (c) the use of triglycidyl isocyanurate, in an amount of 50 wt% or more of all epoxy resins present, would have resulted in an average number of epoxy groups of 2.5 or greater.

Response to Arguments
Applicant's arguments regarding the previous prior art rejections (see pages 10-11 of the response filed July 27, 2022) have been fully considered but they are not persuasive.
Applicant argues that the (A) range of less than 2.1, in concert with the (B) range of 2.5 or greater, yields unexpected results, in terms of Tg values (examples 2-6 vs. {examples 1, 7 & 8 and comparative example 1}).  However, the alleged unexpected results are not commensurate in scope with the claimed invention - see MPEP 716.02(d).  Specifically:
The (A) range is an open-ended range of "less than 2.1".  Examples 2-6 only feature a value of 2.  This fails to adequately represent the full range.
The (B) range is an open-ended range of "2.5 or greater".  Examples 2-6 feature values of 2.5, 2.8, 3, 3.5, and 4.  This fails to adequately represent the full range.
The amine functionality of (C) is open to any amine functionality.  Examples 2-6 only feature a diamine as (C).  This fails to adequately represent the full scope of (C).
The relative amounts of (A), (B), and (C) are unspecified and open to any relative amounts of these materials.  Examples 2-6 only feature 100 parts by weight of (C), 100 parts by weight of (B), and 70 part by weight of (C).  This single combination of relative amounts fails to adequately represent the full scope of the claim.
Lastly, it appears that the impact on Tg values may represent a known relationship between crosslink density and Tg (see NPL document of Lesser et al. – cited in the 892 mailed on August 25, 2022).



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
October 7, 2022